Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US pub.2009/0317133) in view of Tsuchiya (US 5,956,546) and in view of Nakashima et al. (US Pub.2005/0047823).
Regarding claim 10, Nishimura et al. (US pub.2009/0317133) teach an image forming apparatus (fig.1) comprising: a main assembly (fig.1, #5); an image bearing member (fig.1, #32); a cartridge detachably mountable to said main assembly, and which includes a developer carrying member (fig.1&8, #42 detechable and containing #42A; para.0026); a first bearing member for supporting said image bearing member at one axial end of said image bearing member (fig.2A, portion of #30 supporting near shaft end of fig.2C, #32); a second bearing member for supporting said image bearing member at the other axial end of said image bearing member (fig.2A-4C, opposing wall of #30 is the same; para.0045); a third bearing member, provided in said cartridge, for supporting said developer carrying member at one axial end of said developer carrying member (fig.2B-4B, portion surrounding developing roller shaft and sliding in track of #34), said third bearing member being provided with a first contactable portion for contacting said first bearing member (fig.2B-4B, outer periphery of bearing surrounding developing roller shaft, the outer periphery contacting #34); a fourth bearing member, provided in said cartridge, for supporting said developer carrying member at the other axial end of said developer carrying member (fig.2B-4B, the other side is the same; para.0039), said fourth bearing member being provided with a second contactable portion for contacting said second bearing member (fig.2B-4B, the other side is the same; para.0039); a first swingable member, provided in said main assembly and engaging with one end of said cartridge in an axial direction of said developer carrying 

Regarding claim 15, Nishimura et al. (US pub.2009/0317133) teach an image forming apparatus wherein said second contactable portion has an arcuate configuration concentric with said developer carrying member (fig.2B, surrounding bearing member of #34 has arcuate boundary).
However, Nishimura et al. (US pub.2009/0317133) fail to teach an apparatus wherein, when said cartridge is in the first position, said fourth contactable portion is spaced from the another portion of said main assembly.
Regarding claim 10, Tsuchiya (US 5,956,546) teaches an image forming apparatus comprising a swingable developing unit support which allows the developing unit to be contactable and separable from an image bearing member (fig.6, #20YS brought into and out of contact with #15 via swinging of support 20Y about a support hinge assembly fig.3, #44A&B), comprising first and second swingable members (fig.3, far side of #20Y and near side of #20Y, respectively) wherein said first swingable member is provided with a third contactable portion for contacting and engaging with one portion of said main assembly, wherein when said cartridge is in the first position (fig.3, #44A contacts with hole in #23B; fig.5, #23D), and said third contactable portion contacts and engages with the one portion of said main assembly (see fig.3), wherein said second swingable member is provided with a fourth contactable portion for contacting and engaging with another portion of said main assembly (fig.3, #44B 
Regarding claim 11, Tsuchiya (US 5,956,546) teaches an image forming apparatus wherein a swing center of said cartridge is slidable in a predetermined direction when said first contactable portion contacts said first bearing member, and said second contactable portion contacts said second bearing member (see fig.6, along line L). 
Regarding claim 14, Tsuchiya (US 5,956,546) teaches an image forming apparatus wherein when said cartridge is in the second position, said fourth contactable portion contacts at least one point of the another portion of said main assembly (fig.6, when #20Y is swung in direction of δ2. #44B will come in contact with a some portion of #23E distant/left of current portion).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the swingable member and third and fourth contactable portions thereof of Nishimura et al. (US pub.2009/0317133) to incorporate play in the one hinge hole as in Tsuchiya (US 5,956,546) in order to allow the developer carrying member to be accurately positions against the image bearing member even if the tolerance distance between the two is increased (col.12, ln.55-64).
However, Nishimura et al. (US pub.2009/0317133) also fail to teach said second swingable member being movable independently to the first swingable member since it 
Regarding claim 10, Nakashima et al. (US Pub.2005/0047823) teach an image forming apparatus with first and second cartridge supports (fig.11, #101a and #101b) that are swingable in the apparatus frame (see fig.1&2), wherein said second swingable member being movable independently to the first swingable member (para.0082).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the developing unit holders of Nishimura et al. (US pub.2009/0317133) to be separate and independently swingable as in Nakashima et al. (US Pub.2005/0047823) because it is one of a finite number of ways to configure such devices and saves cost (para.0082).
Upon combination, the limitations of claim 13 would be met by incorporating the following structures from each: wherein a swing center of said cartridge is slidable in a predetermined direction when said first contactable portion contacts said first bearing member, and said second contactable portion contacts said second bearing member (Tsuchiya (US 5,956,546): see fig.6, along line L), and said one end of said developer bearing member and said one end of said cartridge are in a driving side (Tsuchiya (US 5,956,546): fig.3, #41 and #44A side), and said other end of said developer bearing member and said other end of said cartridge are in a non-driving side (Tsuchiya (US 5,956,546): fig.3, #44B side), wherein said main assembly of the image forming apparatus includes: a first side plate provided with the one portion and swingably holding said first swingable member (Nishimura et al. (US pub.2009/0317133): fig.8&2C-4C, #41B wall closest to viewer), a second side plate provided with the .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “further comprising a contacting/spacing lever provided on said third bearing member … as a pivot, a first urging member urging said contacting/spacing lever in a direction of spacing said developer carrying member … second urging member capable of being pressed to operate … to move said cartridge to the first position against an urging force of said first urging member, wherein said contacting/spacing lever contacts said first urging member at a position closer to said supported portion than a position where said contacting/spacing lever contacts said second urging member” in combination with all of the remaining claim elements as set forth in claim 16.
Response to Arguments
Applicant’s arguments, see p.7-8, filed 17 August 2021, with respect to the rejection(s) of claim(s) 10-15 under Nishimura et al. (US pub.2009/0317133) in view of Tsuchiya (US 5,956,546) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishimura et al. (US pub.2009/0317133) in view of Tsuchiya (US 5,956,546) and in view of Nakashima et al. (US Pub.2005/0047823).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katayama et al. (US 3,987,756) teach a developing unit holder with a fixed swingable holder on the one end and a swingable holder on the other end that allows for lateral movement as well so that the spacing of the developing unit is accurate.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
9/3/2021